DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 28 December 2020, of application filed, with the above serial number, on 09 February 2017 in which claims 34-36 have been canceled and claims 16, 22, 28 have been amended. Claims 16-33 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vedantham et al (hereinafter “Vedantham”, 2008/0228912) in view of Audet et al (hereinafter “Audet”, 7,594,259), further in view of Schulzrinne et al (hereinafter “Schulzrinne”, RTSP 2.0 NPL).
As per Claim 16, Vedantham discloses a network client device comprising: 
a programmable processor (at least par. 112; client processor); and 

transmit a set-up request message from the first network port of the network client device to a first message handler of a server device via a first port of the server device, wherein the set-up request message includes a first identifier in a payload field of the set-up request message (at least paragraph 77, 5, 10, 51, 133-135; Fig. 1-2; setup request sent from client with session ID); 
after transmission of the set-up request message, transmit a message from the network client device to a second message handler of the server device via a second port of the server device before receiving an acknowledgement of reception of the set-up request message by the server device, wherein the message includes a second identifier in a payload field of the message, wherein the second identifier matches the first identifier (at least paragraph 5, 77, 10, 51, 133-135; Fig. 1; pipelining setup, options/ play requests before receiving acknowledgements (200 OKs) with common Session ID in play request); and
receive the acknowledgment of reception of the set-up request message from the server device (at least paragraph 5, 77, 10, 51, 133-135; Fig. 1; 200 OK).
Vedantham fails to explicitly disclose the client comprising a first network port, a second network port, transmitting a discovery message, wherein the discovery message further includes a port identification, the media stream sent to via port identification. 
However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Audet. Audet teaches, in an analogous RTP streaming art, a client receiving and sending packets to a port discovery server through a firewall to bind client device address and ports with a server address and ports (at least Audet col. 5:14-6:2; 3:4-66). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Audet’s port discovery packets with Vedantham, as Audet teaches that clients behind firewalls will be blocked from receiving media from a server, particularly UDP-based media, unless the client sends a communication to the server, such as a STUN server, to traverse a NAT or firewall when using UDP media, to open the client address and port for receiving media and all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill at the time of the invention.
Vedantham and Audet fail to explicitly disclose wherein because of the matching first and second identifiers, the set-up request message is acted upon by the server before the discovery message even when the server receives set-up request message after the discovery message. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Schulzrinne. Schulzrinne teaches, in an RTSP IETF specification, pipelining support such that the relative order of the requests received do not matter as the requests are processed in the sending order (at least section 12, page. 55). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Schulzrinne’s pipelining with Vedantham in view of Audet, as Schulzrinne teaches this speeds up the initial startup time and utilization of pipelined-requests header allows the client to have more than one outstanding request tied to a same RTSP session.
As per Claim 17. The network client device of claim 16, wherein the media stream is sent from the server device using a set of transport parameters contained in the set-up request message and the discovery message (at least paragraph 49, 5, 77, 10, 51, 133-135).
As per Claim 18. The network client device of claim 16, wherein the program instructions, in response to execution by the programmable processor, further cause the network client device to: transmit the discovery message paired with the set-up request message, with the first and second identifiers respectively therein; and associate the discovery message and the set-up request message to a single media stream request (at least paragraph 5, 77, 10, 51, 133-135; Fig. 1-2; eg. session identifier). 
As per Claim 19. The network client device of claim 16, wherein the program instructions, in response to execution by the programmable processor, further cause the network client device to transmit a play message to the server device to prompt the server device to transmit the media stream to the network client device in accordance with the set of transport parameters and addressed to a port of the network client device indicated by the port identifier, which is in a source field of the discovery message (at least paragraph 5, 77, 10, 51, 133-135; Fig. 1-2; Audet col. 5:14-6:2; 3:4-66; play request). 
As per Claim 20. The network client device of claim 16, wherein the set-up request message further includes a session identifier to be used for the transmission of Audet col. 5:14-6:2; 3:4-66; session ID). 
As per Claim 21. The network client device of claim 16, wherein the discovery message is transmitted in the form of User Datagram Protocol (UDP) packets (at least Audet col. 5:14-6:2; 3:4-66; UDP).
As per Claims 22-33. The limitations therein have substantially the same scope as claims 16-21 because claims 16-21 are a network client device for implementing the method of claims 28-33, and non-transitory computer readable storage medium of claims 22-27. Therefore claims 22-33 are rejected for at least the same reasons as claims 16-21.


Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.
Applicant generally argues “the proposed combination” does not show amended elements of the independent claims 16, 22, 28. However, it is not clear which references are ‘the proposed combination.’ Applicant notes that “[a]s explained in prior Amendments, the proposed combination does not teach”…the limitation. Thus, from this it appears, from prior amendments, Applicant is arguing that Vedantham in view of Audet is the combination. Thus, Applicant has not argued Schulzrinne, which was introduced in the 9/29/20 Final Rejection. Schulzrinne teaches the limitation as claimed Schulzrinne teaches the well-known in computer network art reality that the order sequencing of the reception of messages is out of any entity’s control, only the order of transmission, as any number of network related issues can occur between a sender and receiver over a network, particularly a wide area network. Thus, the use of TCP and RTSP sequence numbers to have the receiver be able to order the packets received in the correct order. Schulzrinne further teaches pipelining of such RTSP media such that a plurality of messages can be sent to a receiver without waiting for a response from each individually, thus speeding up media playback.
See 37 CFR 1.111(b):
(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY G TODD/           Primary Examiner, Art Unit 2457